Case Axe -0-cv-00955-JLB-NPM Document 62-2 Filed 04/16/21 Page 1 of 1 PagelD 883

 
 

DEFENSE ADVANCED
RESEARCH PROJECTS AGENCY

Autonomous Diagnostics to
Enable Prevention and
Therapeutics (ADEPT)

Dr. Amy Jenkins

The Autonomous Diagnostics to Enable Prevention and Therapeutics (ADEPT)
program supports individual troop readiness and total force health protection by
developing technologies to rapidly identify and respond to threats posed by natural and
engineered diseases and toxins. A subset of ADEPT technologies specifically support
use by personnel with minimal medical training, delivering centralized laboratory
capabilities even in the low-resource environments typical of many military operations.
The program is part of a portfolio of DARPA-funded research aimed at providing
options for preempting or mitigating constantly evolving infectious disease threats.

The ADEPT program’s four thrusts cover simple-to-use, on-demand diagnostics for
medical decision-making and accurate threat-tracking; novel methods for rapidly
manufacturing new types of vaccines with increased potency; novel tools to engineer
mammalian cells for targeted drug delivery and in vivo diagnostics; and novel methods
to impart near-immediate immunity to an individual using antibodies.

ADEPT has pioneered use of nucleic-acid-based anti-infective technologies, valuable
for their efficacy and adaptability. These tools—primarily coded genetic instructions to
the body on how to produce its own protective antibodies against a specific threat—
have the advantages of being easily manufactured at scale using largely synthetic
processes, transported and stored without many of the cold-chain logistics required by
traditional medical countermeasures, delivered with near-immediate efficacy, and
safely expressed in the body for only a limited duration, causing no permanent
alteration to the genome. JE XHIBIT 2 eahnbris p18

 

 

 

 
